Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-19-00547-CV

                           IN THE INTEREST OF N.L.P., et al., Children

                      From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017-PA-00010
                              Honorable Susan D. Reed, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 2, 2019

DISMISSED FOR LACK OF JURISDICTION

           The trial court signed a final order in the underlying parental termination suit on May 23,

2018. Because appeals in parental termination cases are accelerated, the appellants’ notice of

appeal was due to be filed by September 12, 2018. See TEX. R. APP. P. 26.1(b). Appellants’ notice

of appeal was not filed until July 29, 2019.

           Appellants’ notice of appeal acknowledges the appeal is an accelerated appeal and states

the final order was signed on May 2, 2019. The trial court did sign a nunc pro tunc order on May

3, 2019; however, the nunc pro tunc order only clarified the name and date of birth of one of the

children. Because appellants’ complaints relate to the trial court’s order striking their intervention,

the deadline for filing appellants’ notice of appeal is not affected by the nunc pro tunc order. See

TEX. R. APP. P. 4.3(b).
                                                                                    04-19-00547-CV


        By order dated August 29, 2019, appellants were ordered to show cause in writing why this

appeal should not be dismissed for lack of jurisdiction. Appellants did not respond to this court’s

order. Because appellants’ notice of appeal was not timely filed, this appeal is dismissed for lack

of jurisdiction.

                                                 PER CURIAM




                                               -2-